812 F.2d 1407
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frank H. PACK, Plaintiff-Appellant,v.T.A.S. GRAPHIC COMMUNICATIONS, INC., Defendant-Appellee.
No. 86-1537.
United States Court of Appeals, Sixth Circuit.
Jan. 28, 1987.

Before RYAN and BOGGS, Circuit Judges;  and BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of plaintiff's July, 1986, letter which was construed as a motion for counsel, informal brief and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff has appealed from the district court judgment dismissing his action alleging racial discrimination and unfair labor practices.  After a review of the record, this Court has determined that the district court did not err in dismissing the action.


3
It is ORDERED that the motion for counsel be denied and the decision of the district court be affirmed for the reasons stated in the district court's memorandum opinion and order.  Rule 9(d)(3), Rules of the Sixth Circuit.